 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STORZ MANAGEMENT COMPANY, a                        No. 2:18-cv-0068 TLN DB
      California Corporation, and STORZ
12    REALTY, INC.,

13                       Plaintiffs,                     ORDER
14            v.

15    ANDREW CAREY, an individual, and
      MARK WEINER, an individual,
16

17                       Defendants.

18

19          On February 25, 2019, plaintiffs filed a motion for sanctions. (ECF No. 54.) The motion

20   is noticed for hearing before the undersigned on March 29, 2019, pursuant to Local Rule

21   302(c)(1). (ECF No. 62.) Plaintiffs have also filed a motion seeking permission to file

22   documents under seal in connection with the motion for sanctions. (ECF No. 63.) Defendants

23   have filed an opposition, (ECF No. 64), and plaintiffs a reply. (ECF No. 65.)

24          Review of plaintiffs’ motion, however, reveals that plaintiffs failed to comply with the

25   meet and confer requirements set out by the Local Rules and the undersigned’s Standard

26   Information. In this regard, Local Rule 251(b) provides that a discovery motion “shall not be

27   heard unless [] the parties have conferred and attempted to resolve their differences[.]” “Counsel

28   for all interested parties shall confer in advance of the filing of the motion or in advance of the
                                                        1
 1   hearing of the motion in a good faith effort to resolve the differences that are the subject of the

 2   motion.” (Id.) Moreover, pursuant to the undersigned’s Standard Information, “[w]ritten

 3   correspondence between the parties . . . is insufficient to satisfy the parties’ meet and confer

 4   obligations under Local Rule 251(b).” See

 5   http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-magistrate-

 6   judge-deborah-barnes-db. And parties must meet and confer in person—distance permitting—

 7   prior to the filing of a discovery motion. Id.

 8          Here, according to plaintiffs’ motion and the documents filed in support, it appears that

 9   the parties most recent meet and confer session occurred on November 19, 2018. (ECF No. 55 at

10   8; ECF No. 58 at 2.) On December 14, 2018, defendants provided supplemental discovery

11   responses. (ECF No. 55 at 8, 15.) On January 17, 2019, plaintiffs sent a letter informing

12   defendants that plaintiffs were “left with no choice but to present a sanctions motions[.]” (ECF

13   No. 56-25.) Plaintiffs filed the motion for sanctions on February 25, 2019, apparently without

14   any further in person or telephonic meet and confer. (ECF No. 54.)

15          Accordingly, IT IS HEREBY ORDERED that:

16          1. Plaintiffs’ February 25, 2019, motion for sanctions (ECF No. 54), as amended on

17   March 4, 2019, (ECF No. 62) is denied without prejudice to renewal;

18          2. Plaintiffs’ March 12, 2019 request to seal (ECF No. 63) is denied without prejudice;

19          3. The March 29, 2019 hearing of plaintiffs’ motion is vacated;

20          4. If plaintiffs elect to bring a renewed motion for sanctions, plaintiffs shall do so after
21   complying with the Local Rules and the undersigned’s Standard Information, specifically with

22   respect to meet and confer obligations; and

23   ////

24   ////

25   ////

26   ////
27   ////

28   ////
                                                        2
 1          5. If plaintiffs elect to bring a renewed motion for sanctions, plaintiffs’ motion shall be

 2   limited to 15 pages, defendants’ opposition shall be limited to 15 pages, and plaintiffs’ reply brief

 3   shall be limited to 10 pages.1

 4   Dated: March 25, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24
     1
       Only exhibits and declarations are excluded from counting towards these page limitations.
25   Pages such as the title page, table of contents, or signature page will be counted towards the
26   briefing page limitations. Moreover, although exhibits and declarations are excluded from these
     limitations, the parties should consider the necessity and practicality of filing over 2,000 pages of
27   declarations and exhibits as they have done so here, prior to any future filing. Plaintiffs’
     declaration of Christopher J. Bakes and supporting exhibits alone consist of more than 1,900
28   pages. (ECF No. 56.)
                                                          3
